As filed with the Securities and Exchange Commission on May 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 16 New Broadway Sleepy Hollow, NY 10591 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period: March 31, 2007 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) COMMON STOCKS - 90.26%+ Shares Value Aerospace & Defense - 4.99%+ CACI International, Inc. - Class A* 140,000 $ 6,560,400 Air Freight & Logistics - 3.14%+ Expeditors International of Washington, Inc. 100,000 4,132,000 Asian Exchanges - 4.33%+ Hong Kong Exchanges & Clearing Limited 180,000 1,754,272 Osaka Securities Exchange Co., Ltd. 144 829,735 Singapore Exchange Limited 720,000 3,108,460 5,692,467 Brokerage & Investment Banking - 0.08%+ ICAP PLC 10,000 104,394 Capital Markets - 0.48%+ Collins Stewart Plc 4,000 20,033 Penson Worldwide, Inc.* 2,000 60,380 State Street Corporation 2,000 129,500 SWS Group, Inc. 2,000 49,620 Thomas Weisel Partners Group, Inc.* 4,000 76,080 Tullett Prebon PLC 4,000 38,019 US Global Investors, Inc.(1) 8,000 206,080 Van der Moolen Holding N.V. - ADR* 10,172 54,420 634,132 Commercial Banks - 0.12%+ The Bank of New York Company, Inc. 4,000 162,200 Commercial Services & Supplies - 4.24%+ Comdisco Holding Company, Inc. (1) 194,400 2,420,280 Ritchie Bros Auctioneers, Incorporated(1) 54,000 3,160,080 5,580,360 Computers & Peripherals - 0.14%+ Apple, Inc. * 2,000 185,820 Derivative Exchanges - 7.36%+ CBOT Holdings, Inc. - Class A*(1) 12,000 2,178,000 Chicago Mercantile Exchange Holdings Inc. 6,400 3,407,744 International Securities Exchange, Inc. 84,000 4,099,200 9,684,944 Diversified Consumer Services - 0.20%+ Apollo Group, Inc. - Class A * 2,000 87,800 Sotheby's Holdings, Inc. - Class A 4,000 177,920 265,720 Diversified Financial Services - 1.24%+ Nymex Holdings, Inc.*(1) 12,000 1,629,120 Diversified Telecommunication Services - 9.96%+ Leucadia National Corporation 440,000 12,944,800 XO Holdings Inc.* 30,000 153,900 13,098,700 European Exchanges - 2.07%+ Bolsas Y Mercados Espanoles 6,000 294,073 Deutsche Boerse AG 2,000 459,424 Euronext NV 7,200 860,337 Hellenic Exchanges S.A. Holding 4,000 91,799 London Stock Exchange Group PLC 36,352 895,619 OMX AB 6,000 124,807 2,726,059 Internet & Catalog Retail - 0.19%+ eBay, Inc. * 6,000 198,900 IAC/InterActiveCorp * 1,000 37,710 Overstock.com, Inc. *(1) 1,000 16,600 253,210 Internet Software & Services - 1.84%+ Baidu.com, Inc. - ADR * 200 19,310 Google Inc. - Class A * 1,800 824,688 NetRatings, Inc. * 76,000 1,580,800 2,424,798 IT Services - 10.33%+ CheckFree Corporation * 240,000 8,901,600 ManTech International Corporation - Class A * 140,000 4,677,400 13,579,000 Leisure Equipment & Products - 0.01%+ Marvel Entertainment, Inc. * 322 8,935 Media - 21.28%+ Disney Walt Co. 1,380 47,513 DreamWorks Animation SKG, Inc.* 92,000 2,813,360 Gemstar-TV Guide International, Inc.* 600,000 2,514,000 Getty Images, Inc. * 34,600 1,682,598 Groupe Bruxelles Lambert S.A. 20,000 2,340,133 Harris Interactive, Inc. * 360,000 2,170,800 Liberty Global, Inc. - Series C * 182,707 5,598,143 Liberty Global, Inc. - Class A * 132,257 4,355,223 PrimaCom AG ADR* 610,000 3,538,000 ProQuest Company * 5,000 45,000 The Washington Post Company - Class B 3,600 2,748,600 XM Satellite Radio Holdings, Inc. - Class A * 10,000 129,200 27,982,570 Other Exchanges - 3.73%+ Australian Stock Exchange Limited 6,000 213,602 IntercontinentalExchange Inc.* 32,000 3,910,720 JSE Limited 36,000 352,085 TSX Group Inc. 10,000 426,592 4,902,999 Security Brokers, Dealers, And Flotation Companies - 0.05%+ GFI Group, Inc.* 1,000 67,970 Specialists - 0.76%+ LaBranche & Co Inc.*(1) 122,000 995,520 U.S. Equity Exchanges - 13.72%+ Nasdaq Stock Market Inc.* 180,000 5,293,800 NYSE Group Inc.*(1) 136,000 12,750,000 18,043,800 Wireless Telecommunication Services - 0.00%+ Sunshine PCS Corp - Class A * 149,890 2,998 TOTAL COMMON STOCKS (Cost $72,305,512) $ 118,718,116 CONVERTIBLE PREFERRED STOCKS - 0.00%+ Media - 0.00%+ Adelphia Communications Corp 7.500% * (Cost $583,300) 190,000 $ 190 Principal CONVERTIBLE BONDS - 1.46%+ Amount Value Diversified Telecommunication Services - 1.46%+ Level 3 Communications, Inc., CLB 6.000%, due 03/15/2010 $ 2,000,000 1,920,000 Media - 0.00%+ Adelphia Communications Corp 6.000%, due 2/15/2006, Acquired on 2/10/2004 at $123,000 (Default Effective 8/12/2002) (1) 200,000 848 TOTAL CONVERTIBLE BONDS (Cost $1,485,962) $ 1,920,848 RIGHTS - 1.53%+ Shares Value Commercial Services & Supplies - 1.53%+ Comdisco Holding Company, Inc. Expiration Date:12/31/2050, Strike Price $1.00 # (Cost $3,253,775) 12,240,699 2,019,715 Principal SHORT-TERM INVESTMENTS - 2.79%+ Amount Value Investment Companies - 0.01%+ First American Prime Obligations Fund - Class I 5.010% $ 5,939 5,939 US Government Agency Issues - 2.78%+ Fedl Home Loan Bk Cons Disc Nt 0.000% , due 4/2/2007 3,659,000 3,658,502 TOTAL SHORT-TERM INVESTMENTS (Cost $3,664,441) $ 3,664,441 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 15.99%+ Shares Value Investment Companies - 15.99%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $21,034,700) 21,034,700 21,034,700 Total Investments(Cost $102,327,690)(a) - 112.03%+ $ 147,358,010 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ^ Security has a stepped rate.The rate listed as of March 31,2007. + Caluclated as a percentage of net assets. # Contingent value right (contingent upon profitability of company). ADR American Depository Receipt CLB Callable Security (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $20,183,898 at March 31, 2007. (2) All or a portion of the shares have been committed as collateral for written option. (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $82,496,881 Gross unrealized appreciation 51,900,341 Gros unrealized depreciation (8,073,912) Net unrealized appreciation $43,826,429 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Emerging Growth Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 78.49%+ Aerospace & Defense - 4.26%+ SI International, Inc. * 6,000 $ 172,260 Asian Exchanges - 3.85%+ Osaka Securities Exchange Co., Ltd. 27 155,575 Business Services - 2.52%+ Fidelity National Information Services 2,242 101,921 Capital Markets - 0.70%+ Thomas Weisel Partners Group, Inc.* 1,500 28,530 Commercial Services & Supplies - 5.04%+ Comdisco Holding Company, Inc. 9,300 115,785 Deluxe Corporation 1,100 36,883 John H. Harland Company 1,000 51,230 203,898 Computers & Peripherals - 1.81%+ SanDisk Corp. * 1,672 73,234 Derivative Exchanges - 5.05%+ Chicago Mercantile Exchange Holdings Inc. 200 106,492 International Securities Exchange, Inc. 2,000 97,600 204,092 Diversified Financial Services - 2.42%+ eSPEED, Inc. - Class A * 5,000 47,500 MarketAxess Holdings, Inc. * 3,000 50,220 97,720 Diversified Telecommunication Services - 8.32%+ IDT Corporation - Class B 3,000 34,050 IDT Corporation 3,000 33,840 Lynch Interactive Corporation* 51 171,870 Warwick Valley Telephone Company 1,200 19,728 XO Holdings Inc.* 15,000 76,950 336,438 Gaming - 1.78% Melco International Development Limited* 40,000 71,978 Insurance - 3.03%+ Fidelity National Financial Inc. - Class A 5,102 122,499 Internet Software & Services - 4.61%+ Digital River, Inc. * 1,000 55,250 NetRatings, Inc. * 3,000 62,400 Websense, Inc. * 3,000 68,970 186,620 IT Services - 0.38%+ Lionbridge Technologies, Inc. * 3,000 15,270 Leisure Equipment & Products - 2.15% Aruze Corp. 2,500 87,195 Media - 20.77%+ Discovery Holding Company - Class A * 50 956 The E.W. Scripps Company - Class A 1,000 44,680 Gemstar-TV Guide International, Inc.* 5,000 20,950 Groupe Bruxelles Lambert S.A. 1,600 187,211 Interactive Data Corporation 8,500 210,375 Liberty Global, Inc. - Series C * 30 919 Liberty Global, Inc. - Class A * 30 988 Liberty Media Holding Corporation - Capital Series A * 25 2,765 Liberty Media Holding Corporation - Interactive A * 126 3,001 Naspers Limited ADR 7,470 178,981 PrimaCom AG ADR* 4,750 27,550 RCN Corporation * 5,661 144,639 Warner Music Group Corp. 1,000 17,060 840,075 Security Brokers, Dealers, And Flotation Companies - 2.13% Cohen & Steers, Inc. 2,000 86,160 Software - 0.93%+ FactSet Research Systems, Inc. 600 37,710 Transportation Infrastructure - 3.81%+ Beijing Capital International Airport Company Limited - Class H 90,000 89,384 Macquarie Airports 20,000 64,566 153,950 U.S. Equity Exchanges - 4.93%+ Nasdaq Stock Market Inc.* 2,000 58,820 NYSE Group Inc.*(1) 1,500 140,625 199,445 Wireless Telecommunication Services - 0.00%+ Sunshine PCS Corp - Class A * 6,000 120 TOTAL COMMON STOCKS (Cost $2,065,230) $ 3,174,690 PREFERRED STOCKS - 0.05%+ Diversified Telecommunication Services - 0.05%+ PTV, Inc. - Series A, CLB, 10.000% (Cost $3,774) 487 $ 2,118 RIGHTS - 2.37%+ Commercial Services & Supplies - 2.37%+ Comdisco Holding Company, Inc. Expiration Date:12/31/2050, Strike Price $1.00 # (Cost $245,273) 581,000 $ 95,865 Principal SHORT-TERM INVESTMENTS - 19.37%+ Amount Value US Government Agency Issues - 14.73%+ Fedl Home Loan Bk Cons Disc Nt 0.000% , due 4/2/2007 $ 596,000 $ 595,919 Variable Rate Demand Notes** - 4.64%+ American Family 4.933% 135,727 135,727 Wisconsin Corporate Central Credit Union 4.990% 52,065 52,065 187,792 TOTAL SHORT-TERM INVESTMENTS (Cost $783,711) $ 783,711 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 3.60%+ Shares Value Investment Companies - 3.60%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $145,500) 145,500 145,500 Total Investments(Cost $3,243,488)(a) - 103.88%+ $ 4,201,884 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ** Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of March 31, 2007. ^ Security has a stepped rate.The rate listed as of March 31,2007. + Caluclated as a percentage of net assets. # Contingent value right (contingent upon profitability of company). ADR American Depository Receipt CLB Callable Security (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $140,625 at March 31, 2007. (2) All or a portion of the shares have been committed as collateral for written option contracts. (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $3,192,623 Gross unrealized appreciation 1,473,358 Gros unrealized depreciation (609,597) Net unrealized appreciation $863,761 @Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) COMMON STOCKS - 83.52%+ Shares Value Aerospace & Defense - 0.81%+ CACI International, Inc. - Class A* 470,000 $ 22,024,200 General Dynamics Corporation 400 30,560 22,054,760 Air Freight & Logistics - 0.22%+ Expeditors International of Washington, Inc. 146,000 6,032,720 Airlines - 0.08%+ China Eastern Airlines - Class H* 1,480,000 445,127 China Eastern Airlines Corporation Limited - ADR*(1) 32,000 952,000 China Southern Airlines Co. - Class H* 1,480,000 676,214 China Southern Airlines Company Limited - ADR*(1) 6,000 136,140 2,209,481 Asian Exchanges - 4.59%+ Hong Kong Exchanges & Clearing Limited 6,768,000 65,960,607 Osaka Securities Exchange Co., Ltd. 4,564 26,297,997 Singapore Exchange Limited 7,608,000 32,846,060 125,104,664 Asset Management - 4.68%+ Ameriprise Financial, Inc. 80 4,571 Brookfield Asset Management Inc - Class A 1,494,000 78,076,440 Eaton Vance Corp. 220,000 7,840,800 Legg Mason, Inc. 286,000 26,944,060 Power Corporation of Canada 458,000 14,749,623 127,615,494 Auto Components - 0.71%+ Toyota Industries Corporation 410,000 19,414,460 Automobiles - 0.00%+ Great Wall Automobile Holdings Company Limited - Class H 20,000 29,487 Beverages - 0.25%+ Anheuser-Busch Companies, Inc. 4,400 222,024 Brown-Forman Corporation - Class B 7,000 458,920 Constellation Brands, Inc. - Class A* 1,800 38,124 Diageo plc - ADR 18,000 1,457,100 Pernod Ricard SA 12,240 2,482,369 Remy Cointreau SA 3,600 242,953 Tsingtao Brewery Co Limited - Class H 1,200,000 2,018,046 6,919,536 Brokerage & Investment Banking - 2.42%+ The Bear Stearns Companies Inc. 264,000 39,692,400 Greenhill & Co., Inc. 39,800 2,443,322 ICAP PLC 300,000 3,131,826 Lazard Ltd - Class A 412,100 20,679,178 65,946,726 Business Services - 0.01%+ Fidelity National Information Services 4,406 200,297 Capital Markets - 5.90%+ Affiliated Managers Group, Inc.* 7,200 780,120 BlackRock, Inc. 160,000 25,009,600 Collins Stewart Plc 40,000 200,326 Evercore Partners, Inc. - Class A (1) 94,000 2,931,860 Fortress Investment Group LLC (1) 30,000 860,400 Franklin Resources, Inc. 48,000 5,799,840 The Goldman Sachs Group, Inc. 292,800 60,501,264 Igm Financial, Inc. 42,000 1,777,497 Investors Financial Services Corp. 8,000 465,200 Jefferies Group, Inc. 508,000 14,706,600 KBW, Inc.* 18,000 625,680 Lehman Brothers Holdings, Inc. 252,000 17,657,640 Man Group Plc 192,000 2,096,936 Morgan Stanley 80,000 6,300,800 Nuveen Investments - Class A 84,000 3,973,200 Penson Worldwide, Inc.* 4,000 120,760 SEI Investments Co. 8,000 481,840 State Street Corporation 204,000 13,209,000 SWS Group, Inc. 4,000 99,240 Tullett Prebon PLC 72,000 684,338 US Global Investors, Inc.(1) 92,000 2,369,920 160,652,061 Chemicals - 0.00%+ Novozymes A/S - Class B 200 17,893 Potash Corporation of Saskatchewan Inc. 400 63,972 81,865 Commercial Banks - 4.00%+ Bank Of China Ltd. - Class H* 4,660,000 2,320,010 The Bank of New York Company, Inc. 1,016,000 41,198,800 Barclays PLC - ADR 2,000 113,880 Cathay General Bancorp 128,000 4,349,440 Center Financial Corporation 220,000 4,349,400 China Construction Bank- Class H 4,660,000 2,665,925 East West Bancorp, Inc. 128,000 4,706,560 Hanmi Financial Corporation 196,000 3,735,760 HDFC Bank Ltd.-ADR 8,000 515,600 ICICI Bank Limited - ADR(1) 14,000 514,500 Industrial & Commercial Bank Of China - Class H* 4,660,000 2,612,248 M&T Bank Corporation 230,000 26,640,900 Macquarie Bank Limited 10,000 669,531 Nara Bancorp, Inc. 196,000 3,431,960 State Bank of India GDR 58,000 3,636,600 UCBH Holdings, Inc. 240,000 4,468,800 Wilshire Bancorp, Inc. 190,000 3,116,000 109,045,914 Commercial Services & Supplies - 0.26%+ Dun & Bradstreet Corporation 77,000 7,022,400 Equifax Inc. 100 3,645 SAIC, Inc.* 4,000 69,280 7,095,325 Consumer Finance - 0.15%+ The Student Loan Corporation 21,900 4,071,648 Derivative Exchanges - 4.87%+ CBOT Holdings, Inc. - Class A*(1) 308,800 56,047,200 Chicago Mercantile Exchange Holdings Inc. 80,000 42,596,800 International Securities Exchange, Inc. 700,000 34,160,000 132,804,000 Diversified Consumer Services - 0.47%+ H&R Block, Inc. 106,000 2,230,240 Sotheby's Holdings, Inc. - Class A 238,000 10,586,240 12,816,480 Diversified Financial Services - 0.49%+ Alliancebernstein Holding Lp 7,200 637,200 Climate Exchange Plc* 4,000 78,714 Nymex Holdings, Inc.(1)* 36,000 4,887,360 Pargesa Holding AG - Class B 74,000 7,764,473 13,367,747 Diversified Telecommunication Services - 2.07%+ China Netcom Group - Spon ADR(1) 12,000 627,120 China Telecom Corp Ltd - Class H 200,000 98,291 China Telecom Corp Ltd. - ADR 4,000 195,880 Leucadia National Corporation 1,886,000 55,486,120 56,407,411 Electric Utilities - 3.83%+ Allegheny Energy, Inc.* 802,000 39,410,280 Datang International Power Generation Company Limited - Class H 1,000,000 947,079 Huadian Power International Corporation - Class H 720,000 258,015 Huaneng Power International, Inc. - ADR(1) 506,000 17,583,500 Korea Electric Power Corporation ADR* 764,000 15,280,000 Sierra Pacific Resources* 1,778,000 30,901,640 104,380,514 Electric, Gas, And Sanitary Services - 0.17%+ Unified Energy Sys-Spon ADR 34,000 4,607,000 European Exchanges - 2.88%+ Bolsas Y Mercados Espanoles 44,000 2,156,534 Deutsche Boerse AG 120,000 27,565,423 Euronext NV 192,000 22,942,332 Hellenic Exchanges S.A. Holding 36,000 826,193 London Stock Exchange Group PLC 958,291 23,609,822 OMX AB 64,000 1,331,271 78,431,575 Food Products - 0.13%+ Archer-Daniels-Midland Company 24,000 880,800 Bunge Limited 30,400 2,499,488 McCormick & Co, Non VTG Shares 1,000 38,520 TreeHouse Foods, Inc.* 3,600 109,692 3,528,500 Gaming - 2.59%+ Ladbrokes Plc - ADR 8,470 66,866 Las Vegas Sands Corp.* 219,400 19,002,234 Lottomatica Spa 2,000 79,670 Melco International Development Limited 500,000 899,725 MGM Mirage* 346,400 24,081,728 Wynn Resorts, Limited(1) 278,800 26,446,968 70,577,191 Hotels Restaurants & Leisure - 0.53%+ Carnival Corporation 66,000 3,092,760 International Game Technology 12,000 484,560 Melco Pbl Entertainment Limited - ADR 45 726 Royal Caribbean Cruises Ltd. 70,800 2,984,928 Triarc Companies, Inc. - Class A 420,000 7,866,600 14,429,574 Household Durables - 0.47%+ Fortune Brands, Inc. 4,000 315,280 Jarden Corporation* 328,000 12,562,400 12,877,680 Household Products - 0.04%+ Church & Dwight Co., Inc. 24,000 1,208,400 Independent Power Producers & Energy Traders - 1.39%+ Dynegy Inc. - Class A* 2,192,165 20,299,448 Mirant Corp New 434,000 17,559,640 37,859,088 Industrial Conglomerates - 0.03%+ Alleghany Corporation(1)* 2,448 914,573 Insurance - 5.04%+ Berkshire Hathaway Inc. - Class B* 9,436 34,347,040 China Life Insurance Co., Limited - ADR(1) 416,666 17,870,805 China Life Insurance Co., Limited - Class H 180,000 517,182 Fidelity National Financial Inc. - Class A 10,026 240,724 Great West Lifeco, Inc.(1) 152,000 4,581,724 Loews Corporation 120,000 5,451,600 Markel Corporation * 50,400 24,435,432 Millea Holdings, Inc. - ADR 36,000 1,330,920 Montpelier Re Holdings Ltd.(1) 160,000 2,774,400 PICC Property & Casualty Co Ltd* 360,000 206,412 Ping An Insurance Group Company of China Limited - Class H 872,000 4,274,346 Power Financial Corp. 108,000 3,646,461 The Progressive Corporation 784,000 17,106,880 Wesco Financial Corporation 1,700 782,000 White Mountains Insurance Group Ltd. 35,000 19,827,500 137,393,426 IT Services - 0.57%+ Automatic Data Processing, Inc. 71,200 3,446,080 First Data Corporation 6,000 161,400 Iron Mountain Incorporated * 30,000 783,900 Mastercard, Inc. - Class A(1) 40,000 4,249,600 SRA International, Inc. - Class A* 2,400 58,464 Western Union Company 308,000 6,760,600 15,460,044 Media - 2.95%+ Disney Walt Co. 14,400 495,792 DreamWorks Animation SKG, Inc.* 348,000 10,641,840 The E.W. Scripps Company - Class A 64,000 2,859,520 EMI Group plc 777,083 3,478,883 Getty Images, Inc. * 50,000 2,431,500 Groupe Bruxelles Lambert S.A. 214,000 25,039,421 Idearc, Inc. 6,000 210,600 The McGraw-Hill Companies, Inc. 258,000 16,223,040 Warner Music Group Corp.(1) 220,000 3,753,200 The Washington Post Company - Class B 19,800 15,117,300 80,251,096 Metals & Mining - 2.16%+ Anglo American PLC - ADR 1,404,000 37,093,680 Cameco Corporation 124,000 5,076,560 China Coal Energy Company - Class H* 1,160,000 1,239,650 Commercial Metals Company 258,000 8,088,300 Freeport-McMoRan Copper & Gold, Inc. 2,680 177,389 Rio Tinto PLC- ADR(1) 28,000 6,378,680 Yanzhou Coal Mining Co. - Class H 72,000 68,927 Yanzhou Coal Mining Company Limited - ADR 14,000 670,058 58,793,244 Multiline Retail - 2.09%+ Sears Holdings Corporation* 316,000 56,930,560 Multi-Utilities - 2.92%+ CenterPoint Energy, Inc. 940,000 16,863,600 NRG Energy, Inc.* 210,000 15,128,400 Reliant Energy Inc. 2,342,000 47,589,440 79,581,440 Oil & Gas - 0.37%+ China Petroleum & Chemical - Class H 360,000 304,550 China Petroleum & Chemical Corp. - ADR 56,000 4,730,880 Penn West Energy Trust(1) 144,000 4,230,720 Talisman Energy, Inc. 38,000 667,280 9,933,430 Oil, Gas & Consumable Fuels - 6.92%+ Canadian Natural Resources Ltd. 114,000 6,291,660 Canadian Oil Sands Trust 1,064,000 26,046,720 CNOOC Limited - ADR 172,000 15,072,360 El Paso Corporation 1,524,000 22,052,280 Encana Corporation(1) 174,000 8,809,620 Imperial Oil Ltd. 290,400 10,779,648 National Energy Group, Inc. 46,000 235,060 Nexen Inc. 164,000 10,053,200 Norsk Hydro ASA - ADR 144,000 4,956,920 OAO Gazprom - ADR* 622,000 26,061,800 Petro-Canada 187,000 7,332,270 PetroChina Company Limited - ADR 89,000 10,421,010 Petroleo Brasileiro S.A. - ADR 10,000 995,100 Statoil ASA - ADR(1) 10,000 270,800 Suncor Energy, Inc. 414,600 31,654,710 Western Oil Sands Inc. - Class A* 252,000 7,443,222 188,476,380 Other Exchanges - 2.17%+ Australian Stock Exchange Limited 266,000 9,469,715 IntercontinentalExchange Inc.* 290,000 35,440,900 JSE Limited 480,000 4,694,466 New Zealand Exchange Limited 20,000 141,442 TSX Group Inc. 222,000 9,470,333 59,216,856 Paper & Forest Products - 0.00%+ Pope Resources, L.P. 1,800 72,216 Pharmaceuticals - 0.03%+ Novo-Nordisk A/S - ADR 10,000 905,300 Publishing - 0.83%+ John Wiley & Sons, Inc. - Class B 2,000 75,750 Moody's Corporation 254,000 15,763,240 R.H. Donnelley Corporation* 96,000 6,805,440 22,644,430 Real Estate - 5.18%+ Alexander's, Inc.* 28,600 11,774,620 American Real Estate Partners, L.P. 424,000 50,477,200 Forest City Enterprises, Inc. - Class A 979,400 64,816,692 New World China Land Limited 400,000 241,121 Shun Tak Holdings Limited 716,000 951,185 SL Green Realty Corp.(1) 45,400 6,227,972 The St. Joe Company(1) 4,000 209,240 Texas Pacific Land Trust 26,000 6,305,000 141,003,030 Real Estate Investment Trusts - 1.05%+ Vornado Realty Trust 240,000 28,641,600 Road & Rail - 0.02%+ Guangshen Railway Company Limited - ADR* 12,000 378,840 Guangshen Railway Company Limited - Class H 180,000 114,264 493,104 Security Brokers, Dealers, And Flotation Companies - 0.63%+ Cohen & Steers, Inc.(1) 332,000 14,302,560 GFI Group, Inc.* 42,000 2,854,740 17,157,300 Specialists - 0.26%+ LaBranche & Co Inc.*(1) 860,000 7,017,600 State Commercial Banks - 0.02%+ Preferred Bank Los Angeles(1) 15,000 588,150 Telecommunications - 0.05%+ China Netcom Grp Corp HK Ltd 500,000 1,305,433 Telephone Communications, Except Radiotelephone - 0.00%+ China Unicom - ADR 2,000 28,300 Tobacco - 0.07%+ Altria Group, Inc. 20,000 1,756,200 Transportation By Air - 0.02%+ Grupo Aeroportuario Del Pac Sa - ADR 11,000 473,000 Transportation Infrastructure - 1.57%+ Anhui Expressway Co., Ltd. - Class H 4,260,000 3,527,510 Beijing Capital International Airport Company Limited - Class H 22,940,000 22,782,927 Grupo Aeroportuario Ctr Norte - ADR 12,000 325,320 Grupo Aeroportuario del Sureste SA de CV - ADR 11,000 519,420 Hainan Meilan International Airport Company Limited - Class H* 600,000 351,699 Hopewell Holdings Limited 108,000 420,196 Jiangsu Expressway Company Ltd. - Class H 4,920,000 3,841,044 Macquarie Airports 97,610 315,116 Shenzhen Expressway Company Limited - Class H 6,860,000 4,310,821 Sichuan Expressway Co. Limited - Class H 8,860,000 1,995,725 Zhejiang Expressway Co., Limited - Class H 5,360,000 4,294,311 42,684,089 U.S. Equity Exchanges - 4.40%+ Nasdaq Stock Market Inc.* 1,500,000 44,115,000 NYSE Group Inc.*(1) 808,000 75,750,000 119,865,000 Wireless Telecommunication Services - 0.16%+ China Mobile (Hong Kong) Limited - ADR 8,000 358,800 China Mobile Ltd. 200,000 1,818,647 China Unicom Ltd. 480,000 691,726 KDDI Corporation 200 1,597,081 4,466,254 TOTAL COMMON STOCKS (Cost $1,873,396,339) $ 2,275,821,653 Principal CONVERTIBLE BONDS - 1.42%+ Amount Value Independent Power Producers & Energy Traders - 1.42%+ Calpine Corporation, CLB 4.750%, 11/15/2023 Acquired 11/30/2005- 01/29/2007 at $22,917,650 (Default Effective 12/20/2005)*(1) (Cost $22,917,650) $ 36,600,000 $ 38,796,000 CORPORATE BONDS - 0.22%+ Diversified Financial Services - 0.10%+ FINOVA Group Inc/The 7.500%, due 11/15/2009, Acquired 10/19/2006-3/29/2007 at $3,295,967 (Default Effective 4/29/2005)* 9,906,000 2,724,150 Independent Power Producers & Energy Traders - 0.02%+ Calpine Corp. 8.750%, due 07/15/2007, CLB, Acquired 4/18/2006 and 5/03/2006 at $118,563 (Default Effective 12/20/2005)* 200,000 225,000 7.875%,due 4/01/2008, Acquired 4/18/2006-5/10/2006 at $118,538 (Default Effective 12/20/2005)* 200,000 218,500 443,500 Multi-Utilities & Unregulated Power - 0.05%+ Calpine Corp. 7.625%, due 4/15/2006, Acquired 4/18/2006-4/20/2006 at $61,031 (Default Effective 12/20/2005)*(1) 100,000 109,000 10.500%, due 05/15/2006 Acquired 4/7/2006-5/10/2006 at $181,375 (Default Effective 12/20/2005)*(1) 300,000 340,500 8.500%, due 02/15/2011, Acquired 7/5/2006 at $471,250 (Default Effective 12/20/2005) *(1) 1,000,000 1,090,000 1,539,500 Unit Investment Trusts, Face-amount Certificate Offices, And - 0.05%+ Calpine Canada Energy Finance Ulc 8.500%, due 05/01/2008, Acquired 4/20/2006 and 7/13/2006 at $780,125 (Default Effective 12/20/2005)* 1,200,000 1,323,000 TOTAL CORPORATE BONDS (Cost $5,026,848) $ 6,030,150 SHORT-TERM INVESTMENTS - 13.99%+ US Government Agency Issues - 13.49%+ Fedl Home Loan Bk Cons Disc Nt 0.000%, 4/2/2007 $ 367,751,000 367,700,945 Variable Rate Demand Notes** - 0.50%+ U.S. Bank, N.A. 5.070% 13,623,948 13,623,948 Wisconsin Corporate Central Credit Union 4.990% 303 303 13,624,251 TOTAL SHORT-TERM INVESTMENTS (Cost $381,325,196) $ 381,325,196 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 8.82%+ Shares Value Investment Companies - 8.82%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $240,236,120) 240,236,120 240,236,120 Total Investments(Cost $2,522,902,153)(a) - 107.97%+ $ 2,942,209,119 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ** Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of March 31, 2007. + Caluclated as a percentage of net assets. GDR Global Depository Receipt ADR American Depository Receipt CLB Callable Security (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $236,330,148 at March 31, 2007. Security is subject to review because it is new to the schedule (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $2,290,744,109 Gross unrealized appreciation $ 479,428,420 Gros unrealized depreciation $(68,218,830) Net unrealized appreciation $411,209,590 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) COMMON STOCKS - 92.17%+ Shares Value Biotechnology - 32.67%+ AEterna Zentaris Inc. * 23,500 $ 88,830 Albany Molecular Research, Inc. * 11,000 108,350 Arena Pharmaceuticals, Inc. * 14,000 152,040 AVAX Technologies, Inc. * 50,000 13,000 Avigen, Inc. * 21,000 136,290 Biogen Idec, Inc. * 12,250 543,655 Biomira, Inc. *(1) 37,000 42,550 Cell Genesys, Inc. * 28,725 120,645 Coley Pharmaceuticals Group *(1) 17,000 162,860 Cubist Pharmaceuticals, Inc. * 2,000 44,140 CuraGen Corporation * 16,000 49,280 deCODE genetics, Inc. *(1) 11,000 40,150 Dendreon Corporation *(1) 24,000 310,320 Favrille Inc. *(1) 26,000 79,820 Human Genome Sciences, Inc. * 17,000 180,540 ImmunoGen, Inc. * 9,000 43,110 Invitrogen Corp. * 12,000 763,800 Isotechnika, Inc. * 30,000 35,340 Medarex, Inc. * 20,000 258,800 MedImmune, Inc. * 28,500 1,037,115 Merck Serono S A - ADR 19,000 429,020 Millennium Pharmaceuticals, Inc. * 37,296 423,683 Progenics Pharmaceuticals, Inc. * 2,200 52,096 Savient Pharmaceuticals Inc. * 34,000 408,680 Targeted Genetics Corp. * 1,000 3,710 Vical Incorporated * 13,500 65,070 5,592,894 Chemicals - 10.14%+ Akzo Nobel N.V. - ADR 8,000 607,360 Atrium Biotechnologies, Inc. *(1) 4,884 71,959 Lonza Group AG 11,000 1,057,318 1,736,637 Health Care Equipment & Supplies - 0.07%+ Theragenics Corporation* 2,000 12,520 Health Care Providers & Services - 0.18%+ IMPATH Bankruptcy Liquidating Trust - Class A (1) 26,000 29,900 Industrial Conglomerates - 2.21%+ Tyco International Ltd. 12,000 378,600 Pharmaceuticals - 46.90%+ Abbott Laboratories 17,000 948,600 Altana AG - ADR 12,000 783,360 Antigenics, Inc.* 892 1,989 Bristol-Meyers Squibb Company 15,000 416,400 China Pharmaceutical Group Limited* 1,440,000 243,271 Eli Lilly and Company 12,000 644,520 Epicept Corporation*(1) 2,039 3,528 Genzyme Corporation* 12,538 752,531 GlaxoSmithKline PLC - ADR 20,673 1,142,390 Johnson & Johnson 7,000 421,820 Novartis AG - ADR 21,000 1,147,230 Pfizer, Inc. 11,000 277,860 Wyeth 24,900 1,245,747 8,029,246 TOTAL COMMON STOCKS (Cost $15,219,125) $ 15,779,797 RIGHTS - 0.00%+ Biotechnology - 0.00%+ OSI Pharmaceuticals, Inc. * Expiration Date:6/28/2008, Strike Price $1.00# (Cost $0) 13,932 627 Principal SHORT-TERM INVESTMENTS - 4.67%+ Amount Value US Government Agency Issues - 3.92%+ Fedl Home Loan Bk Cons Disc Nt 0.000%, 4/2/2007 $ 671,000 $ 670,909 Variable Rate Demand Notes - 0.75%**+ American Family 4.933% 596 596 U.S. Bank, N.A. 5.070% 55,483 55,483 Wisconsin Corporate Central Credit Union 4.990% 73,059 73,059 129,138 TOTAL SHORT-TERM INVESTMENTS (Cost $800,047) $ 800,047 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.96%+ Shares Value Investment Companies - 2.96%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $505,942) 505,942 505,942 Total Investments(Cost $16,525,114)(a) - 99.80%+ $ 17,086,413 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ** Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change reiodically on specified dates.The rates listed are as of March 31, 2007. + Caluclated as a percentage of net assets. # Contingent value right (contingent upon profitability of company). ADR American Depository Receipt (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $631,507 at March 31, 2007. (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $16,019,173 Gross unrealized appreciation $ 3,833,422 Gros unrealized depreciation $(3,272,124) Net unrealized appreciation $561,298 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) COMMON STOCKS - 84.60%+ Shares Value Aerospace & Defense - 1.64%+ Alliant Techsystems, Inc.* 1,000 $ 87,920 Armor Holdings, Inc.* 2,400 161,592 Bombardier Inc.* 360,000 1,453,097 CACI International, Inc. - Class A* 212,000 9,934,320 11,636,929 Airlines - 0.80%+ China Eastern Airlines Corporation Limited - ADR*(1) 108,000 3,213,000 China Southern Airlines Company Limited - ADR* 108,000 2,450,520 5,663,520 Asian Exchanges - 3.69%+ Hong Kong Exchanges & Clearing Limited 720,000 7,017,086 Osaka Securities Exchange Co., Ltd. 1,440 8,297,352 Singapore Exchange Limited 2,500,000 10,793,264 26,107,702 Asset Management - 1.05%+ Eaton Vance Corp. 208,000 7,413,120 Beverages - 0.68%+ Tsingtao Brewery Co Limited - Class H 2,876,000 4,836,583 Brokerage & Investment Banking - 0.25%+ Greenhill & Co., Inc.(1) 29,200 1,792,588 Business Services - 0.01%+ Optionable, Inc.*(1) 6,000 35,580 Capital Markets - 9.89%+ Amvescap Plc - ADR 40,000 884,000 Bam Investments Corp.* 6,000 1,351,234 Calamos Asset Management, Inc. - Class A 34,000 758,880 Capital Southwest Corp. 6,400 983,488 Cowen Group, Inc. * 18,000 299,520 Evercore Partners, Inc. - Class A(1) 86,000 2,682,340 Fortress Investment Group Llc (1) 26,000 745,680 Guardian Capital Group Ltd. 2,000 24,253 International Assets Holding Corporation*(1) 154,200 4,306,806 Investors Financial Services Corp. 24,000 1,395,600 Jefferies Group, Inc. 582,000 16,848,900 KBW, Inc.* 48,000 1,668,480 Nuveen Investments - Class A 292,000 13,811,600 Penson Worldwide, Inc.* 278,000 8,392,820 SWS Group, Inc. 294,000 7,294,140 Thomas Weisel Partners Group, Inc.* 124,000 2,358,480 US Global Investors, Inc. (1) 138,000 3,554,880 Van der Moolen Holding N.V. ADR* 504,427 2,698,685 70,059,786 Commercial Banks - 5.17%+ Banque du Liban et d'Outre-Mer S.A.L. (BLOM) - Class B GDR* - ADR 30,000 2,025,000 Cathay General Bancorp(1) 144,000 4,893,120 Center Financial Corporation 220,000 4,349,400 East West Bancorp, Inc. 140,000 5,147,800 Farmers & Merchants Bank of Long Beach 31 203,050 First Bank of Delaware* 428,403 1,608,653 Hanmi Financial Corporation 244,062 4,651,822 Nara Bancorp, Inc. 256,000 4,482,560 UCBH Holdings, Inc. 272,000 5,064,640 Wilshire Bancorp, Inc. 258,000 4,231,200 36,657,245 Commercial Services & Supplies - 0.74%+ Comdisco Holding Company, Inc. 9,000 112,050 First Advantage Corporation - Class A 12,000 287,640 Loring Ward International Ltd 1,000 8,449 PICO Holdings, Inc.* 72,000 3,075,120 Ritchie Bros Auctioneers, Incorporated (1) 30,000 1,755,600 5,238,859 Computers & Peripherals - 0.01%+ Diebold, Inc. 2,000 95,420 Construction & Engineering - 1.07%+ Quanta Services, Inc.*(1) 300,000 7,566,000 Consumer Finance - 0.03%+ The Student Loan Corporation 1,200 223,104 Containers & Packaging - 0.00%+ Viskase Companies, Inc.* 9,000 14,400 Derivative Exchanges - 4.53%+ International Securities Exchange, Inc. 658,000 32,110,400 Diversified Consumer Services - 1.91%+ Sotheby's Holdings, Inc. - Class A 304,000 13,521,920 Diversified Financial Services - 0.03%+ Climate Exchange Plc 12,000 236,141 Diversified Telecommunication Services - 0.19%+ Lynch Interactive Corporation* 18 60,660 NeuStar, Inc. - Class A* 1,000 28,440 XO Holdings Inc.* 244,000 1,251,720 1,340,820 Electric Utilities - 4.07%+ Allegheny Energy, Inc.* 200,000 9,828,000 China Resources Power Holdings Company Limited 100,000 153,324 Datang International Power Generation Company Limited - Class H 1,180,000 1,117,553 Huadian Power International Corporation - Class H 860,000 308,185 Sierra Pacific Resources* 1,002,000 17,414,760 28,821,822 Electrical Apparatus And Equipment, Wiring Supplies, And - 0.04%+ Smith & Wesson Holding Corp. * 20,000 261,800 Energy - 0.36%+ Siem Industries Inc.* 44,000 2,552,000 European Exchanges - 0.82%+ Euronext NV 20,000 2,389,826 Hellenic Exchanges S.A. Holding 20,000 458,996 OMX AB 142,000 2,953,758 5,802,580 Financial Services - Diversified - 0.00%+ Rhj International* 400 8,015 Gaming - 0.12%+ Boyd Gaming Corporation 10,000 476,400 Melco International Development Limited 198,000 356,291 832,691 Gas Utilities - 0.69%+ Southern Union Company 160,263 4,870,377 Holding Company - 0.38%+ BNN Investments Ltd. 11,800 2,657,427 Hotels Restaurants & Leisure - 1.80%+ Triarc Companies, Inc. - Class A 682,000 12,773,860 Household Durables - 1.49%+ Jarden Corporation* 276,000 10,570,800 Independent Power Producers & Energy Traders - 1.74%+ Dynegy Inc. - Class A* 1,298,000 12,019,480 Mirant Corp New* 8,000 323,680 12,343,160 Industrial Conglomerates - 0.19%+ Alleghany Corporation * 3,672 1,371,859 Insurance - 0.44%+ Covanta Holding Corporation * 6,000 133,080 Montpelier Re Holdings Ltd. (1) 60,000 1,040,400 National Western Life Insurance Company - Class A 1,200 293,760 RLI Corp. 8,000 439,440 Safety Insurance Group, Inc. 15,800 633,896 Wesco Financial Corporation 1,200 552,000 3,092,576 IT Services - 0.25%+ ManTech International Corporation - Class A * 54,000 1,804,140 Machinery - 0.02%+ Oshkosh Truck Corporation 2,000 106,000 Media - 2.76%+ Courier Corporation 48,000 1,875,360 DreamWorks Animation SKG, Inc.* 230,000 7,033,400 Gemstar-TV Guide International, Inc.* 36,000 150,840 Getty Images, Inc.* 4,000 194,520 Idearc, Inc. 60,000 2,106,000 Interactive Data Corporation 12,000 297,000 Live Nation Inc. * 100,000 2,206,000 PrimaCom AG ADR* 54,000 313,200 Warner Music Group Corp. (1) 314,000 5,356,840 19,533,160 Metals & Mining - 1.97%+ Commercial Metals Company 236,000 7,398,600 Inmet Mining Corporation 104,000 5,720,225 Yanzhou Coal Mining Company Limited - ADR 18,000 861,504 13,980,329 Multi-Utilities - 6.87%+ Aquila, Inc.* 948,000 3,962,640 CMS Energy Corporation 200,000 3,560,000 NRG Energy, Inc.* 22,000 1,584,880 Reliant Energy Inc.* 1,948,000 39,583,360 48,690,880 Oil And Gas Extraction - 0.01%+ Keweenaw Land Association Ltd 300 53,250 Oil, Gas & Consumable Fuels - 0.37%+ National Energy Group, Inc. 168,000 858,480 UTS Energy Corporation * 500,000 1,792,984 2,651,464 Other Exchanges - 5.25%+ IntercontinentalExchange Inc.* 236,000 28,841,560 JSE Limited 720,000 7,041,698 New Zealand Exchange Limited 180,025 1,273,149 37,156,407 Paper & Forest Products - 0.00%+ Pope Resources, L.P. 600 24,072 Publishing - 2.32%+ John Wiley & Sons, Inc. - Class A 24,000 906,240 R.H. Donnelley Corporation* 208,246 14,762,559 Value Line, Inc. 15,400 736,120 16,404,919 Real Estate - 9.92%+ Alexander's, Inc.* 36,000 14,821,200 American Real Estate Partners, L.P. 370,800 44,143,740 Biloxi Marsh Lands Corporation 100 3,400 Forest City Enterprises, Inc. - Class A 38,000 2,514,840 HomeFed Corporation* 400 24,600 New World China Land Limited 180,000 108,504 Shun Tak Holdings Limited 46,000 61,110 Solidere GDR 800 12,760 Tejon Ranch Co.* 400 18,920 Texas Pacific Land Trust 35,200 8,536,000 United Capital Corporation * 1,200 40,932 70,286,006 Road & Rail - 0.47%+ Guangshen Railway Company Limited - ADR* 46,000 1,452,220 Laidlaw International, Inc. 54,000 1,868,400 3,320,620 Security Brokers, Dealers, And Flotation Companies - 2.60%+ Cohen & Steers, Inc. 292,000 12,579,360 GFI Group, Inc. 86,000 5,845,420 18,424,780 Semiconductor & Semiconductor Equipment - 0.01%+ FEI Co.* 1,000 36,060 Specialists - 0.83%+ LaBranche & Co Inc.*(1) 720,000 5,875,200 State Commercial Banks - 0.52%+ Preferred Bank Los Angeles 94,000 3,685,740 Tobacco - 0.05%+ Vector Group Ltd. (1) 16,972 317,546 Transportation Infrastructure - 2.43%+ Beijing Capital International Airport Company Limited - Class H 12,612,000 12,525,644 Hainan Meilan International Airport Company Limited - Class H * 840,000 492,378 Hopewell Holdings Limited 46,000 178,972 Macquarie Airports 601,610 1,942,185 Sichuan Expressway Co. Limited - Class H 8,480,000 1,910,130 Zhejiang Expressway Co., Limited - Class H 224,000 179,464 17,228,773 U.S. Equity Exchanges - 4.12%+ Nasdaq Stock Market Inc.* 674,000 19,822,340 NYSE Group Inc.*(1) 100,000 9,375,000 29,197,340 TOTAL COMMON STOCKS (Cost $477,614,780) $ 599,285,770 Principal CONVERTIBLE BONDS - 1.50%+ Amount Value Independent Power Producers & Energy Traders - 1.50%+ Calpine Corporation, CLB, 4.750%, due 11/15/2023, Acquired on 11/30/2005-3/23/2007 at $5,163,170 (Default effective 12/20/2005) *(1) (Cost $5,163,170) $ 10,000,000 $ 10,600,000 CORPORATE BONDS - 0.05%+ Diversified Financial Services - 0.05%+ FINOVA Group Inc/The 7.500%, 11/15/2009 (Cost $501,811) 1,402,000 $ 385,550 RIGHTS - 0.21%+ Shares Value Commercial Services & Supplies - 0.21%+ Comdisco Holding Company, Inc. Expiration Date:12/31/2050, Strike Price $1.00 # (Cost $2,836,438) 9,050,400 $ 1,493,316 CALL OPTIONS PURCHASED - 0.00%+ Contracts Value LabBranche & Co. Inc. Expiration: May, 2007, Exercise Price: $5.000 (Cost $33,180) 60 $ 18,900 Principal SHORT-TERM INVESTMENTS - 12.88%+ Amount Value US Government Agency Issues - 12.86%+ Fedl Home Loan Bk Cons Disc Nt 0.000%, due 01/02/2007 $ 91,141,000 $ 91,128,595 Variable Rate Demand Notes** - 0.02%+ Wisconsin Corporate Central Credit Union 4.990% 125,516 125,516 125,516 TOTAL SHORT-TERM INVESTMENTS (Cost $91,254,111) $ 91,254,111 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 4.73%+ Shares Value Investment Companies - 4.73%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $33,514,300) 33,514,300 33,514,300 Total Investments(Cost $610,917,790)(a) - 103.97%+ $ 736,551,947 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ** Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of March 31, 2007. + Caluclated as a percentage of net assets. # Contingent value right (contingent upon profitability of company) GDR Global Depository Receipt ADR American Depository Receipt CLB Callable Security (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $32,078,218 at March 31, 2007. (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $579,521,943 Gross unrealized appreciation $144,170,098 Gros unrealized depreciation $(20,654,394) Net unrealized appreciation $123,515,704 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Kinetics Government Money Market Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) Principal US GOVERNMENT AGENCY ISSUES - 100.81%+ Amount Value Non-depository Credit Institutions - 100.81%+ Fedl Home Loan Bk Cons Disc Nt 0.000%, due 4/2/2007 $ 1,181,000 $ 1,180,839 Total Investments(Cost $1,180,839)@ - 100.81%+ $ 1,180,839 Footnotes + Calculated as a percentage of net assets. The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $1,180,839 Gross unrealized appreciation 0 Gros unrealized depreciation 0 Net unrealized appreciation 0 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - March 31, 2007 (Unaudited) COMMON STOCKS - 91.83%+ Shares Value Asian Exchanges - 9.57%+ Hong Kong Exchanges & Clearing Limited 144,000 $ 1,403,417 Osaka Securities Exchange Co., Ltd. 144 829,735 Singapore Exchange Limited 324,000 1,398,807 3,631,959 Asset Management - 9.01%+ Brookfield Asset Management Inc - Class A 22,000 1,149,720 Eaton Vance Corp. 14,200 506,088 Legg Mason, Inc. 4,800 452,208 Power Corporation of Canada 40,800 1,313,940 3,421,956 Brokerage & Investment Banking - 4.96%+ The Bear Stearns Companies Inc. 5,800 872,030 Greenhill & Co., Inc. 400 24,556 ICAP PLC 30,000 313,183 Lazard Ltd - Class A 13,400 672,412 1,882,181 Capital Markets - 23.95%+ Affiliated Managers Group, Inc.* 2,400 260,040 Bam Investments Corp.* 2,300 517,973 BlackRock, Inc. 6,400 1,000,384 Collins Stewart Plc 6,000 30,049 Evercore Partners, Inc. - Class A 1,000 31,190 Federated Investors, Inc. 1,800 66,096 Fortress Investment Group LLC(1) 5,400 154,872 Franklin Resources, Inc. 5,000 604,150 The Goldman Sachs Group, Inc. 6,600 1,363,758 Igm Financial, Inc. 3,000 126,964 International Assets Holding Corporation*(1) 6,200 173,166 Investors Financial Services Corp. 3,000 174,450 Janus Capital Group, Inc. 200 4,182 Jefferies Group, Inc. 18,000 521,100 KBW, Inc.* 9,600 333,696 Lehman Brothers Holdings, Inc. 8,400 588,588 Man Group Plc 16,000 174,745 Morgan Stanley 6,000 472,560 Nuveen Investments - Class A 5,200 245,960 Penson Worldwide, Inc.* 12,000 362,280 State Street Corporation 10,400 673,400 SWS Group, Inc. 14,400 357,264 T. Rowe Price Group, Inc. 400 18,876 Thomas Weisel Partners Group, Inc.* 1,800 34,236 Tullett Prebon PLC 6,000 57,028 US Global Investors, Inc.(1) 26,400 680,064 Van der Moolen Holding N.V. ADR* 12,000 64,200 9,091,271 Commercial Banks - 5.35%+ Bank Of China Ltd. - Class H* 72,000 35,846 The Bank of New York Company, Inc. 24,000 973,200 Barclays PLC - ADR 1,000 56,940 Cathay General Bancorp 3,600 122,328 Center Financial Corporation 6,000 118,620 China Construction Bank- Class H 72,000 41,190 East West Bancorp, Inc. 3,600 132,372 Hanmi Financial Corporation 6,800 129,608 Industrial & Commercial Bank Of China - Class H* 72,000 40,361 Nara Bancorp, Inc. 7,000 122,570 UCBH Holdings, Inc. 7,600 141,512 Wilshire Bancorp, Inc. 7,200 118,080 2,032,627 Derivative Exchanges - 5.72%+ CBOT Holdings, Inc. - Class A*(1) 3,600 653,400 Chicago Mercantile Exchange Holdings Inc. 1,020 543,109 International Securities Exchange, Inc. 20,000 976,000 2,172,509 Diversified Consumer Services - 1.45%+ Sotheby's Holdings, Inc. - Class A 12,400 551,552 Diversified Financial Services - 2.39%+ Alliancebernstein Holding Lp 3,400 300,900 Climate Exchange Plc* 6,000 118,071 Nymex Holdings, Inc.*(1) 3,600 488,736 907,707 European Exchanges - 6.47%+ Bolsas Y Mercados Espanoles 8,400 411,702 Deutsche Boerse AG 2,600 597,251 Euronext NV 2,400 286,779 Hellenic Exchanges S.A. Holding 10,000 229,498 London Stock Exchange Group PLC 17,443 429,750 OMX AB 24,000 499,227 2,454,207 Holding Company - 0.30%+ BNN Investments Ltd. 500 112,603 Hotels Restaurants & Leisure - 0.59%+ Triarc Companies, Inc. - Class A 12,000 224,760 Insurance - 2.31%+ China Life Insurance Co., Limited - Class H 36,000 103,436 Great West Lifeco, Inc. 12,200 367,744 Power Financial Corp. 12,000 405,162 876,342 IT Services - 0.50%+ Mastercard, Inc. - Class A(1) 1,800 191,232 Media - 0.40%+ The McGraw-Hill Companies, Inc. 2,400 150,912 Oil, Gas & Consumable Fuels - 0.05%+ National Energy Group, Inc. 4,000 20,440 Other Exchanges - 10.20%+ Australian Stock Exchange Limited 25,600 911,371 Imarex Nos Asa* 1,000 15,342 IntercontinentalExchange Inc.* 8,600 1,051,006 JSE Limited 134,000 1,310,538 New Zealand Exchange Limited 32,000 226,307 TSX Group Inc. 8,400 358,337 3,872,901 Publishing - 0.42%+ Moody's Corporation 2,400 148,944 Value Line, Inc. 200 9,560 158,504 Real Estate - 0.38%+ American Real Estate Partners, L.P. 1,200 142,860 Security Brokers, Dealers, And Flotation Companies - 2.28%+ Cohen & Steers, Inc. 12,200 525,576 GFI Group, Inc.* 5,000 339,850 865,426 Specialists - 0.39%+ LaBranche & Co Inc.*(1) 18,000 146,880 State Commercial Banks - 0.28%+ Preferred Bank Los Angeles 2,700 105,867 U.S. Equity Exchanges - 4.86%+ Nasdaq Stock Market Inc.* 20,000 588,200 NYSE Group Inc.*(1) 13,400 1,256,250 1,844,450 TOTAL COMMON STOCKS (Cost $32,383,789) $ 34,859,146 CALL OPTIONS PURCHASED- 0.03%+ Contracts Value LaBranche & Co. Inc. Expiration: May, 2007, Exercise Price: $5.000 (Cost $22,120) 40 $ 12,600 Principal SHORT-TERM INVESTMENTS - 7.50%+ Amount Value US Government Agency Issues - 7.07%+ Fedl Home Loan Bk Cons Disc Nt 0.000%, due 4/2/2007 $ 2,686,000 $ 2,685,634 Variable Rate Demand Notes** - 0.43%+ U.S. Bank, N.A. 5.070% 51,454 51,454 Wisconsin Corporate Central Credit Union 4.990% 110,972 110,972 162,426 TOTAL SHORT-TERM INVESTMENTS (Cost $2,848,060) $ 2,848,060 INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 8.62%+ Shares Value Investment Companies - 8.62%+ Mount Vernon Securities Lending Trust - Prime Portfolio (Cost $3,271,700) 3,271,700 3,271,700 Total Investments(Cost $38,525,669)(a) - 107.98%+ $ 40,991,506 Footnotes Percentages are stated as a percent of net assets. * Non-income producing security. ** Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of March 31, 2007. + Calculated as a percentage of net assets. ADR American Depository Receipt (1) This security or a portion of this security was out on loan at March 31, 2007.Total loaned securities had a market value of $2,902,571 at March 31, 2007. (a)The cost basis of investments for federal tax purposes at 03/31/2007 was as follows@: Cost of investments $35,418,798 Gross unrealized appreciation $ 3,546,861 Gros unrealized depreciation $(1,245,853) Net unrealized appreciation $2,301,008 @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Options Written - March 31, 2007 (Unaudited) PUT OPTIONS WRITTEN Contracts Value Nymex Holdings, Inc. Expiration: January, 2008, Exercise Price: $125.00 20 $ 19,300 Total Options Written(Premiums received $49,938) $ 19,300 For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kinetics Mutual Funds, Inc. & Kinetics Portfolios Trust By (Signature and Title)*/s/ Peter B. Doyle Peter B. Doyle, President DateMay 25, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Peter B. Doyle Peter B. Doyle, President DateMay 25, 2007 By (Signature and Title)*/s/ Leonid Polyakov Leonid Polyakov, Treasurer DateMay 25, 2007 * Print the name and title of each signing officer under his or her signature.
